15 Ill. App.2d 458 (1957)
146 N.E.2d 381
City National Bank of Kankakee, Kankakee, Administrator of Estate of Robert Eugene Bissaillon, Deceased, Plaintiff-Appellee,
v.
City of Kankakee, Defendant-Appellant.
Gen. No. 11,093.
Illinois Appellate Court  Second District, First Division.
December 9, 1957.
Released for publication December 26, 1957.
*459 Victor N. Cardosi, and Donald Gray, for appellant.
Eva L. Minor and Maynard R. Bissonnette, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SPIVEY.
Judgment affirmed.
Not to be published in full.